 



Exhibit 10.2
AMENDMENT NO. 7 TO CREDIT AGREEMENT
          AMENDMENT NO. 7 TO CREDIT AGREEMENT dated as of July 18, 2007 (this
“Amendment”) among (a) Cardtronics, Inc., a Delaware corporation (the
“Borrower”), (b) Cardtronics, LP, a Delaware limited partnership, Cardtronics
GP, Inc., a Delaware corporation, and Cardtronics LP, Inc., a Delaware
corporation (collectively, the “Guarantors”), (c) the lenders party to the
Credit Agreement referred to below (the “Lenders”), (d) the New Lenders (as
defined below), and (e) BNP Paribas, as administrative agent (the
“Administrative Agent”) for the Lenders.
          PRELIMINARY STATEMENTS:
          1. The Borrower, the Guarantors, the Lenders, the Administrative Agent
and others have entered into a Third Amended and Restated First Lien Credit
Agreement dated as of May 17, 2005, as amended by Amendment No. 1 to Credit
Agreement dated as of July 6, 2005, Amendment No. 2 to Credit Agreement dated as
of August 5, 2005, Amendment No. 3 to Credit Agreement dated as of November 17,
2005, Amendment No. 4 to Credit Agreement dated as of February 14, 2006,
Amendment No. 5 to Credit Agreement dated as of September 29, 2006 and Amendment
No. 6 to Credit Agreement dated as of May 3, 2007 (as so amended, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined in this
Amendment being used herein as defined in the Credit Agreement);
          2. The Borrower intends to acquire all of the ATM operations in the
United States of 7-Eleven, Inc. (the “7-Eleven Acquisition”), and to finance the
7-Eleven Acquisition and related costs and expenses, the Borrower has given
notice to the Administrative Agent of the Borrower’s desire to (i) amend the
Credit Agreement as provided herein to provide for, among other things, an
increase in the Total Revolving Commitment, effective as of the effective date
of the amendments set forth herein, to $175 million and (ii) request the consent
of the Requisite Lenders to the 7-Eleven Acquisition in accordance with
Section 5.04 of the Credit Agreement; and
          3. The Lenders have agreed, subject to the terms and conditions
hereinafter set forth, to amend the Credit Agreement as set forth below, to
increase the Total Revolving Credit Commitment to $175 million and to consent to
the 7-Eleven Acquisition pursuant to Section 5.04 of the Credit Agreement;
          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto hereby agree as follows:
          SECTION 1. Amendments to Credit Agreement. Upon, and subject to, the
satisfaction of the conditions precedent set forth in Section 2 below, the
Credit Agreement is hereby amended as follows:
          (a) Section 1.01 of the Credit Agreement is amended by adding the
following definitions in alphabetical order:
Cardtronics Amendment No. 7

 



--------------------------------------------------------------------------------



 



 2
     “7-Eleven Acquisition” means the acquisition contemplated by the 7-Eleven
Acquisition Agreement.
     “7-Eleven Acquisition Agreement” means the Asset Purchase Agreement dated
June 1, 2007 among 7-Eleven, Inc., Vcom Financial Services, Inc., and
Cardtronics, LP, a Delaware limited partnership.
     “7-Eleven Acquisition Closing” means the “Closing” as defined in the
7-Eleven Acquisition Agreement.
     “Guaranty Supplements” means (i) the Guaranty Supplement dated July, 2007
between BNP Paribas, as Agent, and ATM National, LLC, and (ii) the Guaranty
Supplement dated July, 2007 between BNP Paribas, as Agent, and Cardtronics
Holdings, LLC.”
     “Vcom Business” means those services which are provided by the assets
acquired in the 7-Eleven Acquisition in addition to typical ATM transactions,
including, without limitation, check cashing, bill payment, money transfer and
deposit taking services.
     “Vcom Negative EBITDA” means, in respect of any calculation of Adjusted
Target EBITDA or EBITDA for any period ending during the first 18 months
following the 7-Eleven Acquisition Closing, the Target EBITDA of the Vcom
Business for such period to the extent such Target EBITDA is a negative number,
in each case not to exceed $10 million in any period of four consecutive fiscal
quarters.
          (b) The definition of “Adjusted Target EBITDA” in Section 1.01 of the
Credit Agreement is amended and restated to read as follows:
     “Adjusted Target EBITDA” means, for any period, the sum of the following,
each calculated without duplication for the Target or the assets acquired for
such period or the Large Program Expenditure for such period, as the case may
be: (1) Target EBITDA; plus (2) all of those expenses which have been deducted
in calculating Target EBITDA for such period and which will be eliminated in the
future upon the consummation of the proposed Acquisition by the Borrower or its
Subsidiary as approved by Agent, with such other adjustments as are also
approved by the Agent; minus (3) all income or gains which have been added in
calculating Target EBITDA for such period and which will be eliminated in the
future upon the consummation of the proposed Acquisition by the Borrower as
approved by Agent; minus (4) any Vcom Negative EBITDA for such period.
          (c) The definition of “EBITDA” in Section 1.01 of the Credit Agreement
is amended and restated to read as follows:
Cardtronics Amendment No. 7

 



--------------------------------------------------------------------------------



 



 3
     “EBITDA” means, with respect to the Borrower and its Subsidiaries
determined on a consolidated basis for the four (4) fiscal quarters immediately
preceding the most recent Financial Statement Delivery Date, without
duplication, the result of net income less any non-cash income and any Vcom
Negative EBITDA to the extent included in determining net income and without
giving effect to any non-recurring items, expenses relating to the compensation
of sellers in connection with any Permitted Acquisitions or Large Program
Expenditures and other transaction expenses and costs pursuant to any Permitted
Acquisition or Large Program Expenditure, extraordinary gains or losses from the
sale of assets or write-down in the value of assets owned by any Loan Party or
any Subsidiary of any Loan Party during such period plus depreciation,
amortization, Interest Expense, book taxes and other non cash charges for such
period, in each case to the extent deducted in determining net income; provided
that, in the case of any consolidated Subsidiary of the Borrower that is not a
Wholly-Owned Subsidiary, the amount included in the calculation of EBITDA in
respect of any such items or any components thereof shall be the Owned
Percentage of the amount that would otherwise be included in the absence of this
proviso.
          (d) The definition of “Domestic Subsidiary” in Section 1.01 of the
Credit Agreement is amended and restated to read as follows:
     ““Domestic Subsidiary” means, with respect to any Person, any Subsidiary of
such Person that is neither a CFC nor a Subsidiary that is held directly or
indirectly by a CFC.”
          (e) The definition of “Loan Documents” in Section 1.01 of the Credit
Agreement is amended and restated to read as follows:
     ““Loan Documents” means this Agreement, the Notes, the Intercreditor
Agreement, the Guaranty Supplements or any other guaranty of the obligations of
the Borrower, any agreement with respect to a Derivative entered into with a
Lender or any Affiliate of a Lender existing from time to time and the Security
Documents.”
          (f) The definition of “Maturity Date” in Section 1.01 of the Credit
Agreement is amended and restated to read as follows:
     “Maturity Date” means the seventh (7th) anniversary of the Execution Date,
unless accelerated pursuant to Section 9.02.
          (g) The definition of “Permanent Securities” in Section 1.01 of the
Credit Agreement is amended and restated to read as follows:
     “Permanent Securities” means (a) the Borrower’s 9.25% Senior Subordinated
Notes due August 15, 2013 in the original principal amount of $200,000,000 and
(b) either (i) the Borrower’s 9.25% Senior
Cardtronics Amendment No. 7

 



--------------------------------------------------------------------------------



 



 4
Subordinated Notes due August 15, 2013 – Series B, or (ii) any other new notes
with substantially similar covenants and subordination provisions as those
described in clause (a) above, in either such case under this clause (b) in an
original aggregate principal amount not to exceed $150,000,000 to be issued in
connection with the 7-Eleven Acquisition.
          (h) Section 8.03(c) of the Credit Agreement is amended and restated in
full to read as follows:
     “Capitalized Lease Obligations and purchase money financing not to exceed
$10,000,000 in the aggregate outstanding at any time; provided that Capitalized
Lease Obligations and purchase money financing of a Subsidiary that is not a
Wholly-Owned Subsidiary shall only be included in an amount equal to the Owned
Percentage of such Subsidiary”.
          (i) Section 8.03(i) of the Credit Agreement is amended and restated in
full to read as follows:
     “Indebtedness in respect of the Permanent Securities in an aggregate
principal amount not to exceed $350,000,000, less principal amounts paid
thereunder from time to time;”
          (j) Section 8.06 of the Credit Agreement is amended and restated in
full to read as follows:
     “Guaranties. None of the Loan Parties will, directly or indirectly,
guarantee the Indebtedness of any Person, or permit any of its Subsidiaries to
do so, except:
     (a) endorsements of instruments for deposit or collection in the ordinary
course of business;
     (b) guaranties of the Obligations in favor of the Agent, the Lenders or the
other holders of the Obligations evidenced by a Loan Document;
     (c) guaranties by the Partnership of any obligations of the Borrower, or
guaranties by the Borrower of any obligations of the Partnership, or guaranties
by the Partnership or the Borrower of any obligations of any other Subsidiary of
the Borrower, in each case in respect of Indebtedness permitted hereby incurred
in the ordinary course of business and not otherwise prohibited hereby;
     (d) guaranties of obligations of the Borrower under the Second Lien Loan
Documents;
     (e) guaranties of obligations of the Borrower under the Permanent
Securities so long as such Subsidiaries are Guarantors hereunder.”
Cardtronics Amendment No. 7

 



--------------------------------------------------------------------------------



 



 5
          (k) Section 8.12(b) of the Credit Agreement is amended and restated in
full to read as follows:
     “(b) Senior Leverage Ratio. The Borrower will not permit at any time the
Senior Leverage Ratio to be greater than the ratio set forth below for each
corresponding period set forth below:

          Four (4) Quarter Period Ending:   Ratio:
June 30, 2007
    2.50:1.00  
September 30, 2007
    2.50:1.00  
December 31, 2007
    2.50:1.00  
March 31, 2008
    2.50:1.00  
June 30, 2008
    2.50:1.00  
September 30, 2008
    2.50:1.00  
December 31, 2008
    2.50:1.00  
March 31, 2009
    2.50:1.00  
June 30, 2009
    2.50:1.00  
September 30, 2009
    2.50:1.00  
December 31, 2009 and each fiscal quarter-end thereafter
    2.25:1.00  

          (l) Section 8.12(c) of the Credit Agreement is amended and restated in
full to read as follows:
     “(c) Fixed Charge Coverage Ratio. The Borrower will not permit at any time
the Fixed Charge Coverage Ratio to be less than the ratio set forth below for
each corresponding period set forth below:

          Four (4) Quarter Period Ending:   Ratio:
June 30, 2007
    1.25:1.00  
September 30, 2007
    1.25:1.00  
December 31, 2007
    1.25:1.00  
March 31, 2008
    1.25:1.00  
June 30, 2008
    1.25:1.00  
September 30, 2008
    1.25:1.00  
December 31, 2008
    1.35:1.00  
March 31, 2009
    1.35:1.00  
June 30, 2009
    1.35:1.00  
September 30, 2009
    1.35:1.00  
December 31, 2009 and each fiscal-quarter end thereafter
    1.40:1.00  

Cardtronics Amendment No. 7

 



--------------------------------------------------------------------------------



 



 6
          (m) Section 8.13(a) of the Credit Agreement is amended and restated as
full to read as follows:

          Test Period Ending:   Amounts:
June 30, 2007
  $ 60,000,000  
September 30, 2007
  $ 67,500,000  
December 31, 2007
  $ 72,500,000  
March 31, 2008 and each fiscal quarter-end thereafter
  $ 75,000,000  

          SECTION 2. Conditions of Effectiveness of Amendment.  The amendments
to the Credit Agreement set forth in Section 1 shall become effective on the
date (which shall be on or before August 30, 2007) (the “Effective Date”) when
the Administrative Agent shall have received the following, each in form and
substance reasonably satisfactory to the Administrative Agent:
     (a) counterparts of this Amendment executed by (i) the Borrower and each
Loan Party, (ii) the Administrative Agent, and (iii) each of the Lenders;
     (b) a certificate (i) of the secretary or an assistant secretary or other
Responsible Officer of each of the Loan Parties certifying (A) true and complete
copies of each of the articles or certificate of incorporation, organization or
partnership, as applicable, as amended and in effect, of such Person, the
bylaws, regulations, operating agreement, or agreement of limited partnership,
as applicable, as amended and in effect, of such Person (or, in each case, that
the same have not changed since the most recent certified copies thereof
delivered to the Administrative Agent in connection with the initial Advance
under the Credit Agreement or any amendments thereto) and the resolutions
adopted by the Board of Directors, general partner, requisite members or
mangers, as applicable, of such Person, (1) authorizing the execution, delivery
and performance by such Person of the Loan Documents to which it is or will be a
party and, as to the Borrower, the Advances to be made hereunder, and
(2) authorizing Responsible Officers of such Person to negotiate, execute and
deliver the Loan Documents to which it is or will be a party and any related
documents, including, any agreement contemplated by this Agreement, and (B) the
incumbency and specimen signatures of the Responsible Officers of such Person
executing any documents on its behalf and (ii) of a Responsible Officer of the
Borrower certifying (which certification shall be deemed to be a representation
and warranty by the Borrower for all purposes of the Credit Agreement), (A) that
there has been no change in the businesses or financial condition of such Person
which would reasonably be expected to have a Material Adverse Effect since
December 31, 2006, (B) that the representations and warranties set forth in
Article VI of the Credit Agreement and the representations and warranties set
forth in the Security Documents are true and correct in all material respects as
of and as if such representations and warranties were made on, the Effective
Date (unless such representation and warranty expressly relates to an earlier
date), and (C) that no Default or Event of Default shall
Cardtronics Amendment No. 7

 



--------------------------------------------------------------------------------



 



 7
have occurred and be continuing or would result from the transactions
contemplated hereby, including the consummation of the 7-Eleven Acquisition and
the issuance of the additional Permanent Securities;
     (c) a favorable, signed opinions addressed to the Administrative Agent and
the Lenders from Vinson & Elkins L.L.P., counsel to the Loan Parties, in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel;
     (d) the Administrative Agent shall have received the payment for the
Administrative Agent and the Lenders, as applicable, of all fees and expenses
agreed upon by such parties and the Borrower to be payable on or prior to the
Effective Date, including the fees described in Section 5 below;
     (e) certificates of appropriate public officials as to the existence, good
standing and, if material, qualification to do business as a foreign
corporation, as applicable, of the Loan Parties and their respective
Subsidiaries, in each jurisdiction in which the ownership of their properties or
the conduct of their business requires such qualifications;
     (f) a solvency certificate, in form and substance reasonably satisfactory
to Administrative Agent, executed by the chief financial officer of the Borrower
certifying as to the solvency of each Loan Party before and after giving effect
to the 7-Eleven Acquisition, the making of the first Advance after the Effective
Date and the application of proceeds thereof;
     (g) evidence reasonably satisfactory to the Agent that the Borrower has
received all material governmental, shareholder and third party consents and/or
approvals necessary to effect the 7-Eleven Acquisition, expiration of all
applicable waiting periods without any action being taken by any authority that
could restrain, prevent or impose any material adverse conditions on any of the
Borrower and its Subsidiaries, or the 7-Eleven Acquisition, or that could seek
to restrain or threaten any of the foregoing, and the absence of any applicable
law or regulation which in the reasonable judgment of the Administrative Agent
could have such material adverse conditions or effect;
     (h) such other consents, approvals, opinions or documents as the
Administrative Agent may reasonably request.
Cardtronics Amendment No. 7

 



--------------------------------------------------------------------------------



 



 8
          SECTION 3. Increase of Total Revolving Commitment. Effective as of the
Effective Date, (a) each Person signing this Amendment as a “Lender” which was
not a Lender immediately prior to the Effective Date (each such Person being a
“New Lender”) shall become and shall be deemed to be a Lender for all purposes
of the Loan Documents, (b) the Total Revolving Commitment shall be increased by
$50 million to a total of $175 million, and (c) the Commitment of each Lender
shall be in the amount set forth under its signature herein.
          SECTION 4. Requisite Lenders’ Consent. Effective as of the Effective
Date, the Requisite Lenders as of the Effective Date consent to the 7-Eleven
Acquisition pursuant to Section 5.04 of the Credit Agreement.
          SECTION 5. Fees. On or before the Effective Date, the Borrower agrees
to pay to the Administrative Agent (a) for the account of each Lender party to
the Credit Agreement prior to this Amendment (the “Existing Lenders”) an
amendment fee (the “Amendment Fee”) equal to 0.125% of the amount of each
Existing Lender’s Revolving Credit Commitment immediately prior to the Effective
Date, (b) for the account of each Existing Lender that increases its Commitment
pursuant to this Amendment (as shown on the signature pages herein), an
additional fee in an amount equal to 0.25% of the amount of such increase,
(c) for the account of each New Lender, a fee equal to 0.25% of the amount of
such New Lender’s Commitment as of the Effective Date, and (d) a structuring fee
for the sole account of the Administrative Agent as separately agreed between
the Borrower and the Administrative Agent.
          SECTION 6. Representations and Warranties. The Borrower represents and
warrants as follows:
     (a) The execution, delivery and performance by each of the Borrower and
each of the other Loan Parties of this Amendment and the consummation of the
transactions contemplated hereby are within its corporate powers, have been duly
authorized by all necessary corporate action and do not contravene (i) its
charter or by-laws or (ii) any law or any contractual restriction binding on or
affecting it the contravention of which would be reasonably likely to have a
Material Adverse Effect.
     (b) After giving effect to this Amendment, the representations and
warranties contained in each of the Loan Documents are correct in all material
respects on and as of the date hereof as though made on and as of such date
(other than any such representations or warranties that, by their terms, refer
to a specific date, in which case as of such specific date).
     (c) After giving effect to this Amendment, no event shall have occurred and
be continuing that constitutes a Default.
          SECTION 7. Reference to and Effect on the Credit Agreement and the
Loan Documents.
     (a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like
Cardtronics Amendment No. 7

 



--------------------------------------------------------------------------------



 



 9
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.
     (b) Each of the Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended by this Amendment, is and shall continue to
be in full force and effect and is hereby in all respects ratified and
confirmed. Without limiting the generality of the foregoing, the Guaranty does
and shall continue to guarantee the Guaranteed Obligations, in each case, as
amended by this Amendment.
     (c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.
          SECTION 8. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.
          SECTION 9. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
[The remainder of this page is intentionally left blank]
Cardtronics Amendment No. 7

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

             
 
                Borrower    
 
                CARDTRONICS, INC.    
 
           
 
  By   /s/ Jack M. Antonini    
 
           
 
      Name: Jack M. Antonini    
 
      Title: President and Chief Executive Officer    
 
                Guarantors    
 
                CARDTRONICS, LP    
 
           
 
  By:   CARDTRONICS GP, INC.,    
 
      its general partner    
 
           
 
  By:   /s/ Jack M. Antonini    
 
           
 
      Name: Jack M. Antonini    
 
      Title: President    
 
                CARDTRONICS GP, INC.    
 
           
 
  By:   /s/ Jack M. Antonini    
 
           
 
      Name: Jack M. Antonini    
 
      Title: President    
 
                CARDTRONICS LP, INC.    
 
           
 
  By:   /s/ Peter J. Winnington    
 
           
 
      Name: Peter J. Winnington    
 
      Title: President    

Cardtronics Amendment No. 7

 



--------------------------------------------------------------------------------



 



             
 
                BNP PARIBAS, as Administrative Agent    
 
           
 
  By   /s/ Sean Davenport    
 
           
 
      Name: Sean Davenport    
 
      Title: Director    
 
           
 
  By   /s/ Matthew R. Wyatt    
 
           
 
      Name: Matt Wyatt    
 
      Title: Vice President    

Cardtronics Amendment No. 7

 



--------------------------------------------------------------------------------



 



                  Lenders:    
 
                BNP PARIBAS, as Lender    
 
           
 
  By   /s/ Sean Davenport    
 
           
 
      Name: Sean Davenport    
 
      Title: Director      
 
  By   /s/ Matthew R. Wyatt    
 
           
 
      Name: Matt Wyatt    
 
                Commitment: $24,500,000    

Cardtronics Amendment No. 7

 



--------------------------------------------------------------------------------



 



                  Lenders:    
 
                Bank of America, N.A.    
 
           
 
  By   /s/ Gary L. Mingle    
 
           
 
      Name: Gary L. Mingle    
 
      Title: Senior Vice-President    
 
                Commitment: $24,500,000    

Cardtronics Amendment No. 7

 



--------------------------------------------------------------------------------



 



                  Lenders:    
 
                JPMorgan Chase Bank, N.A.    
 
           
 
  By   /s/ Michael Becker    
 
           
 
      Name: Michael Becker    
 
      Title: Vice-President    
 
                Commitment: $22,000,000    

Cardtronics Amendment No. 7

 



--------------------------------------------------------------------------------



 



                  Lenders:    
 
                Wells Fargo Bank, N.A.    
 
           
 
  By   /s/ John Kallina    
 
           
 
      Name: John Kallina    
 
      Title: Senior Vice-President    
 
                Commitment: $22,000,000    

Cardtronics Amendment No. 7

 



--------------------------------------------------------------------------------



 



                  Lenders:    
 
                GENERAL ELECTRIC CAPITAL CORPORATION    
 
           
 
  By   /s/ Jeffrey Skinner    
 
           
 
      Name: Jeffrey Skinner    
 
      Title: Duly Authorized Signatory    
 
                Commitment: $22,000,000    

Cardtronics Amendment No. 7

 



--------------------------------------------------------------------------------



 



                  Lenders:    
 
                AMEGY BANK NATIONAL ASSOCIATION    
 
           
 
  By   /s/ David C. Moriniere    
 
           
 
      Name: David C. Moriniere    
 
      Title: Vice-President    
 
                Commitment: $22,000,000    

Cardtronics Amendment No. 7

 



--------------------------------------------------------------------------------



 



                  Lenders:    
 
                Allied Irish Banks, plc.    
 
           
 
  By   /s/ Gregory J. Wiske    
 
           
 
      Name: Gregory J. Wiske    
 
      Title: Vice President    
 
           
 
  By   /s/ Denise Magyer    
 
           
 
      Name: Denise Magyer    
 
      Title: Vice President    
 
                Commitment: $19,500,000    

Cardtronics Amendment No. 7

 



--------------------------------------------------------------------------------



 



                  Lenders:    
 
                Compass Bank    
 
           
 
  By   /s/ Payton K. Swope    
 
           
 
      Name: Payton K. Swope    
 
      Title: Vice President    
 
                Commitment: $18,500,000    

Cardtronics Amendment No. 7

 